Citation Nr: 1500026	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  12-27 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from September 1984 to November 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that granted service connection for PTSD and assigned an initial 30 percent disability rating, effective July 26, 2010.

In September 2014, the Veteran testified before the undersigned during a hearing at the Oakland, California, RO.  A transcript of the hearing is of record.

In a September 2013 statement, the Veteran raised claims of entitlement to service connection for headaches, irritable bowel syndrome, and joint and muscle pain.  In a February 2014 statement, he raised claims for service connection for joint and muscle pain as due to undiagnosed illness.  A May 2014 requisite duty to assist letter addressed the Veteran's request to reopen previously denied claims for service connection for knee, right elbow and hand disabilities, fatigue, and arthritis of the cervical spine with headaches.  No further action was taken by the Agency of Original Jurisdiction (AOJ) on these claims.
 
In a May 2014 statement, the Veteran wrote he would like to "add" alcohol dependency to his increased rating claim for PTSD.  His statement may be construed as raising a claim of entitlement to service connection for alcohol abuse secondary to service-connected PTSD.  This matter has not been developed or adjudicated by the AOJ.

However, during his hearing on appeal, the Veteran said that, as to "any other claims" he had pending, he would like them to be "waived" and no longer wanted to "deal" with the RO.  It is unclear if he intended to withdraw the claims raised in his September 2013 and February and May 2014 statements.  If so, either he or his representative should contact the AOJ and clarify his intent with specificity.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A March 2013 Report of Contact indicates that the Veteran received notification of a scheduled VA examination at the VA medical center (VAMC) in Martinez, California; and that he requested that the examination be cancelled and rescheduled at the VA Community Based Outpatient Clinic (CBOC) in Mare Island, because it was much closer to his home.  He was advised that the examination would be rescheduled.

An undated record (apparently prepared in June 2014) reflects that the Veteran did not respond to the letter of invitation to schedule a VA examination.  A June 2014 VA record indicates that the examination request was cancelled.

During his September 2014 Board hearing, the Veteran essentially repeated this history, and indicated that he would be willing to report for an examination.

An examination is necessary to assess the current severity of the PTSD.  

Further, the Veteran stated that he participated in a three-week treatment program at Kaiser Permanente where he currently received regular outpatient treatment.  Id. at 26-28 and 32.  He has provided authorizations for VA to obtain these records, but they have expired.

VA is required to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A(b),(c) (West 2014).  VA has not yet attempted to obtain all of the records identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's VA treatment for PTSD since 2010.

2.  Ask the Veteran to authorize VA to obtain all records of his treatment at Kaiser Permanente for PTSD.  Then obtain the records.

If the Veteran fails to provide necessary authorizations, inform him that he can submit the evidence himself.
         
If any requested records cannot be obtained, inform the Veteran what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claim.

Schedule the Veteran for a VA psychiatric examination, at the VA CBOC Mare Island if feasible, to determine the current severity of his service-connected PTSD.  The claims folder should be reviewed by the examiner in conjunction with the examination. 


If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



